DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on July 28, 2022 for the patent application 16/579,606 originally filed on September 23, 2019. Claims 15 and 21 are amended. Claims 1-14, 22, and 23 are canceled. Claims 25-31 are new. Claims 15-21 and 24-31 remain pending. The first office action of October 16, 2020, the second office action of May 7, 2021, and the third office action of March 28, 2022 are fully incorporated by reference into this office action.

Response to Amendment
Applicant’s amendments to the claims have been noted by the Examiner.
Applicant’s amendments are sufficient to overcome the claim objections previously set forth in the prior office action. As such, the claim objections are withdrawn.
Applicant’s amendments are sufficient to overcome the outstanding rejections under 35 USC 112(b). Therefore, the 35 USC 112(b) rejections are withdrawn.
The amendments to the claims are not sufficient to overcome the outstanding rejections under 35 USC 101, for reasons set forth below.
Applicant’s amendments are sufficient for overcoming the outstanding 35 USC 103 rejections of the claims. However, new 35 USC 103 rejections of the claims are applied in this office action, as set forth below.
It is noted that new claim 31 duplicates previously presented claim 24.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-21 and 24-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 15 is directed to “a method” (i.e. a process), claim 21 is directed to “a method” (i.e. a process), and claim 25 is directed to “a method” (i.e. a process), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”
However, the claims are drawn to an abstract idea of “providing access to procurement of video game related products,” either in the form of “certain methods of organizing human activity,” in terms of commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations) or managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion).
Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations (based on exemplary claim 15): “monitoring game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs, the game characters in and interacting with a virtual world; 
receiving information that accomplishments of the one or more game characters has occurred; 
maintaining records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment; 
determining that the game play activities indicate attainment of a predetermined number, indicated by the reward level, of predetermined accomplishments utilizing one of the plurality of different items of equipment for the game character; and 
in response to determining that the game play activities indicate attainment of the predetermined number of predetermined accomplishments utilizing the one of the plurality of different items of equipment for the game character, making a video game related product offering available for procurement by sending a code allowing for procurement of the video game related product offering in a virtual store.” 
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”
Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a game device” and “a server” are claimed, as these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering) and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use. In other words, the claimed “providing access to procurement of video game related products,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”
Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., “a game device” and “a server” are claimed, these are all generic, well-known, and conventional computing elements. As evidence that these are generic, well-known, and conventional computing elements. Applicant’s specification discloses them in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”
In addition, dependent claims 16-20, 24, and 26-31 do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 16-20, 24, and 16-31 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to respective claims 15, 21, and 25.
Therefore, claims 15-21 and 24-31 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 15, 16, 18, 20, 24, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Helava et al. (hereinafter “Helava,” US 2014/0274359), in view of Burkatovskiy (US 2019/0184289), and in further view of Walker et al. (hereinafter “Walker,” US 2007/0117618).
Regarding claim 15, Helava discloses a method for providing access to procurement of video game related products, comprising:
monitoring, by a game device, game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs to the game device, the game characters in and interacting with a virtual world (Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”);
receiving, by a server, information from the game device that accomplishments of the one or more game characters has occurred (Helava [0043], “criteria may occur or be satisfied while the users 102 are playing the game 116. Such criteria may relate to one of the users 102 achieving a certain score, obtaining a particular amount of points or currency, receiving a specific card or set of cards, hitting a particular set of reels, passing a level of the game 116, collaborating with a certain number of other users 102, and so on… By monitoring each of the multiple users 102 as they are playing the game 116, the content server(s) 108 may determine when one of the criteria has been satisfied,” criteria corresponding to accomplishments of the game characters are received by the content server);
…
determining that the game play activities indicate attainment of a predetermined number, indicated by the reward level, of predetermined accomplishments utilizing one of the plurality of different items of equipment for the game character (Helava [0061-0062], “users… may each be situated around… a virtual table… where each of the users 102 may be playing a game… the game 504 being played by each of the users 102 may be a card game 504 with each of the users 102 having a particular hand of cards. The game 504 may be any card game… each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played,” wherein units of points and/or currency won may be reasonably equated to “accomplishments” and cards received and played may be reasonably equated to “virtual equipment” for the game character, who is situated around a virtual table); and
in response to determining that the game play activities indicate attainment of the predetermined number of predetermined accomplishments utilizing the one of the plurality of different items of equipment for the game character, making a video game related product offering available for procurement (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”; also Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Helava does not teach every limitation of maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment.
However, Burkatovskiy discloses maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment (Burkatovskiy Abstract, “Game rewards awarded to a user for using a particular item may be inversely related to the corresponding tier level of the particular item. Game rewards may comprise experience points, credits, levels, or the like.”).
Burkatovskiy is analogous to Helava, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment, as taught by Burkatovskiy, in order to provide a better and more satisfying experience to the players (Burkatovskiy [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Helava in view of Burkatovskiy does not explicitly teach sending, by the server, a code to the game device, the code allowing for procurement of the video game related product offering in a virtual store.
However, Walker discloses sending, by the server, a code to the game device, the code allowing for procurement of the video game related product offering in a virtual store (Walker [0196], “An indication of a bonus may be transmitted before, after, or at substantially the same time that the bonus is provided to a player. For example, a player may receive a message "You have just received a bonus" at a time when a bonus is being added or credited to an account associated with the player. In another example, a player may receive a message "Here is a bonus for you", wherein the message includes an indication of the bonus (e.g., the message includes a code that corresponds to a 10% discount that the player may utilize in obtaining a discount on purchases).”).
Walker is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include sending, by the server, a code to the game device, the code allowing for procurement of the video game related product offering in a virtual store, as taught by Walker, since offering a code for providing a discount in a virtual store is a known technique to improve similar methods in the same way. Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 16, Helava in view of Burkatovskiy and Walker discloses that the video game related product offering is a different version of one of the one or more video games (Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Regarding claim 18, Helava in view of Burkatovskiy and Walker discloses that the video game related product offering comprises items for use in a one of the one or more video games (Helava [0045], “the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game”).
Regarding claim 20, Helava in view of Burkatovskiy and Walker discloses that the video game related product offering relates to the one of the plurality of different items of equipment (Helava [0062], “each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played”; also Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116,” players play with virtual currency and virtual cards, and may unlock offerings of game items associated with the game; It is further noted that the claim limitation only requires that the video game related product offering “relates to” the items of equipment. How the product offering “relates to” the items of equipment, including the strength of the relationship, is not specified. Therefore, under broadest reasonable interpretation, the game items associated with the game disclosed by Helava reasonably “relates to” the virtual cards used by the player character).
Regarding claim 23, and substantially similar limitations in claim 24, Helava in view of Burkatovskiy and Walker discloses that the one or more video games consists of one video game, and the one or more game characters consist of one game character (Helava [0009], “while a particular user is playing a game, the performance and/or progression of that user with respect to the game may be monitored and displayed to the user”; also Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar”, each user plays one game character in one video game).

Claims 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Burkatovskiy and Walker, and in further view of Dhillon et al. (hereinafter “Dhillon,” US 2012/0244948).
Regarding claim 17, Helava in view of Burkatovskiy and Walker does not explicitly teach that the video game related product offering is a different video game than the one or more video games.
Helava discloses that the game feature unlocking module may offer a sale of features associated with the game (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava does not explicitly state that the features associated with the game may be a different video game.
However, Dhillon discloses that the video game related product offering is a different video game than the one or more video games (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for… downloading premium games.”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to… game downloads,” accumulating points by playing games. The player may then exchange points for downloading other games).
Dhillon is analogous to Helava in view of Burkatovskiy and Walker, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy and Walker, to include that the video game related product offering is a different video game than the one or more video games, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 19, Helava in view of Burkatovskiy and Walker does not explicitly teach that the video game related product offering comprises a video game at a discounted price.
However, Dhillon discloses that the video game related product offering comprises a video game at a discounted price (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for offers and rewards from sponsoring brands and LBS that can result in real world savings during shopping or downloading premium games”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to redemption of rewards, redemption of coupons, redemption of promotions, upgrades of coupons into premium offers by paying points and/or cash, direct rewards to members, sweepstakes for members, game downloads, access to celebrities to engage in SGC, and prizes for winning tournaments and contests”; also Dhillon [0078], “premium listings will also allow the ability for brands to discount the number of points for certain Standard offers as a promotional tool”).
Dhillon is analogous to Helava in view of Burkatovskiy and Walker, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy and Walker, to include that the video game related product offering comprises a video game at a discounted price, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Burkatovskiy, and in further view of the game Dungeon Hunter 5 (hereinafter “Dungeon Hunter,” Non-Patent Literature).
Regarding claim 21, Helava discloses a method for providing access to procurement of video game related products, comprising:
monitoring game play activities of play of a video game by a game player, in which a game character is controlled by the game player based on user inputs to a game device (Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”).
Helava does not teach every limitation of determining that the game play activities indicate attainment of a predetermined accomplishment utilizing a predetermined weapon for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment utilizing the predetermined weapon for the game character, making a video game related product offering related to the predetermined weapon available for procurement.
Helava does disclose determining that the game play activities indicate attainment of a predetermined accomplishment for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment for the game character, making a video game related product offering related to the predetermined accomplishment available for procurement (Helava [0062], “each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played”; also Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava does not teach that the item used to attain the predetermined accomplishment is a predetermined weapon, or that the video game related product offering is related to the predetermined weapon.
Burkatovskiy discloses determining that the game play activities indicate attainment of a predetermined accomplishment utilizing a predetermined weapon for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment utilizing the predetermined weapon for the game character, making a video game related product offering related to the predetermined weapon available for procurement (Burkatovskiy Abstract, “Game rewards awarded to a user for using a particular item may be inversely related to the corresponding tier level of the particular item. Game rewards may comprise experience points, credits, levels, or the like.”; also Burkatovskiy [0029], “a multiplayer game may be configured to only allow players to compete against other players using a preselected subset of game items corresponding to multiple tiers (e.g., only melee weapons corresponding to any tier, only pistols corresponding to the difficult tier 201c and/or very difficult tier 201d, or the like)”; also Burkatovskiy [0042], “game items higher on a hierarchy of tanks may have access to a more desirable crew or weapons, whereas game items lower on the hierarchy may have access to a less desirable crew or weapons. Such portions of the interactive application associated with the hierarchy of game items may be improved with game rewards such that, for example, a less desirable crew may be upgraded to become more powerful and/or useful”).
Burkatovskiy is analogous to Helava, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include determining that the game play activities indicate attainment of a predetermined accomplishment utilizing a predetermined weapon for the game character; and in response to determining that the game play activities indicate attainment of a predetermined accomplishment utilizing the predetermined weapon for the game character, making a video game related product offering related to the predetermined weapon available for procurement, as taught by Burkatovskiy, in order to provide a better and more satisfying experience to the players (Burkatovskiy [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Helava in view of Burkatovskiy does not explicitly teach that the predetermined accomplishment utilizing the predetermined weapon for the game character is different than at least some predetermined accomplishments utilizing the predetermined weapon for game characters controlled by other game characters.
However, Dungeon Hunter discloses that the predetermined accomplishment utilizing the predetermined weapon for the game character is different than at least some predetermined accomplishments utilizing the predetermined weapon for game characters controlled by other game characters (Dungeon Hunter pages 6-7, “A recent addition to the Energy Marathons would be to kill a certain number of monsters using a specific weapon during raiding. The quest requirement is straightforward as the criteria is that you land the ‘finishing blow‘ on the monster using said weapon type,” Dungeon Hunter 5 being an online multiplayer game, the “predetermined accomplishment utilizing the predetermined weapon” being to “Kill X minions using specific Weapon in Stronghold Raids”).
Dungeon Hunter is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include that the predetermined accomplishment utilizing the predetermined weapon for the game character is different than at least some predetermined accomplishments utilizing the predetermined weapon for game characters controlled by other game characters, as taught by Dungeon Hunter, in order to motivate players to build up and use a variety of virtual equipment (Dungeon Hunter page 7). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Claims 25, 26, 28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Burkatovskiy.
Regarding claim 25, Helava discloses a method for providing access to procurement of video game related products, comprising:
monitoring, by a game device, game play activities of play of one or more video games by a game player, in which one or more game characters are controlled by the game player based on user inputs to the game device, the game characters in and interacting with a virtual world (Helava [0026], “each of the users 102 is represented within the virtual environment by text, an image, an avatar, and/or other identifying information… The performance and/or progression of the users 102 may be monitored and displayed to the users 102, where the performance/progression associated with the game 116 may be represented by an amount of points, an amount of currency (e.g., awards, trophies, dollars, chips, prizes, etc.), reaching or passing levels associated with the game 116, etc.”);
receiving, by a server, information from the game device that accomplishments of the one or more game characters has occurred (Helava [0043], “criteria may occur or be satisfied while the users 102 are playing the game 116. Such criteria may relate to one of the users 102 achieving a certain score, obtaining a particular amount of points or currency, receiving a specific card or set of cards, hitting a particular set of reels, passing a level of the game 116, collaborating with a certain number of other users 102, and so on… By monitoring each of the multiple users 102 as they are playing the game 116, the content server(s) 108 may determine when one of the criteria has been satisfied,” criteria corresponding to accomplishments of the game characters are received by the content server);
…
determining that the game play activities indicate attainment of a predetermined number, indicated by the reward level, of predetermined accomplishments utilizing one of the plurality of different items of equipment for the game character (Helava [0061-0062], “users… may each be situated around… a virtual table… where each of the users 102 may be playing a game… the game 504 being played by each of the users 102 may be a card game 504 with each of the users 102 having a particular hand of cards. The game 504 may be any card game… each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played,” wherein units of points and/or currency won may be reasonably equated to “accomplishments” and cards received and played may be reasonably equated to “virtual equipment” for the game character, who is situated around a virtual table); and
in response to determining that the game play activities indicate attainment of the predetermined number of predetermined accomplishments utilizing the one of the plurality of different items of equipment for the game character, making a video game related product offering available for procurement in a virtual store to a user of the game device (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”; also Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Helava does not teach every limitation of maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment.
However, Burkatovskiy discloses maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment (Burkatovskiy Abstract, “Game rewards awarded to a user for using a particular item may be inversely related to the corresponding tier level of the particular item. Game rewards may comprise experience points, credits, levels, or the like.”).
Burkatovskiy is analogous to Helava, as both are drawn to the art of video games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava, to include maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment, as taught by Burkatovskiy, in order to provide a better and more satisfying experience to the players (Burkatovskiy [0004]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 26, Helava in view of Burkatovskiy discloses that the video game related product offering is a different version of one of the one or more video games (Helava [0042], “The unlocked features… may allow the users 102 to play the game 116 at a higher performance level”).
Regarding claim 28, Helava in view of Burkatovskiy discloses that the video game related product offering comprises items for use in a one of the one or more video games (Helava [0045], “the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game”).
Regarding claim 30, Helava in view of Burkatovskiy discloses that the video game related product offering relates to the one of the plurality of different items of equipment (Helava [0062], “each of the users 102 may have their own set of cards… In response to the users 102 betting currency (e.g., points, coins, chips, etc.) and playing the game 504 (e.g., receiving or playing the cards), the users 102 may win points and/or currency based on the cards that are received or played”; also Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116,” players play with virtual currency and virtual cards, and may unlock offerings of game items associated with the game; It is further noted that the claim limitation only requires that the video game related product offering “relates to” the items of equipment. How the product offering “relates to” the items of equipment, including the strength of the relationship, is not specified. Therefore, under broadest reasonable interpretation, the game items associated with the game disclosed by Helava reasonably “relates to” the virtual cards used by the player character).

Claims 27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Helava in view of Burkatovskiy, and in further view of Dhillon.
Regarding claim 27, Helava in view of Burkatovskiy does not explicitly teach that the video game related product offering is a different video game than the one or more video games.
Helava discloses that the game feature unlocking module may offer a sale of features associated with the game (Helava [0045], “provided that the game 116 involves allowing users 102 to earn and spend real or virtual currency (e.g., dollars, points, coins, tokens, etc.), the feature unlocking module 214 may offer a sale of, or a discount on, features 130 (e.g., game items) associated with the game 116”). However, Helava does not explicitly state that the features associated with the game may be a different video game.
However, Dhillon discloses that the video game related product offering is a different video game than the one or more video games (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for… downloading premium games.”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to… game downloads,” accumulating points by playing games. The player may then exchange points for downloading other games).
Dhillon is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include that the video game related product offering is a different video game than the one or more video games, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.
Regarding claim 29, Helava in view of Burkatovskiy does not explicitly teach that the video game related product offering comprises a video game at a discounted price.
However, Dhillon discloses that the video game related product offering comprises a video game at a discounted price (Dhillon [0018], “SEP points earned by either playing casual games or winning SGC can then be exchanged for offers and rewards from sponsoring brands and LBS that can result in real world savings during shopping or downloading premium games”; also Dhillon [0074], “The range of offers covered by the present invention of exchanging game points and achievements for rewards and promotions include but not limited to redemption of rewards, redemption of coupons, redemption of promotions, upgrades of coupons into premium offers by paying points and/or cash, direct rewards to members, sweepstakes for members, game downloads, access to celebrities to engage in SGC, and prizes for winning tournaments and contests”; also Dhillon [0078], “premium listings will also allow the ability for brands to discount the number of points for certain Standard offers as a promotional tool”).
Dhillon is analogous to Helava in view of Burkatovskiy, as both are drawn to the art of online multiplayer games. It would be obvious to try by one of ordinary skill in the art at the time of filing to have modified the method as taught by Helava in view of Burkatovskiy, to include that the video game related product offering comprises a video game at a discounted price, as taught by Dhillon, in order to increase game loyalty and playing time (Dhillon [0074]). Doing so is a predictable solution that one of ordinary skill in the art could have pursued with a reasonable expectation of success.

Response to Arguments
The Applicant’s arguments filed on July 28, 2022 are fully considered, but are not persuasive.  

Regarding the 35 USC 101 rejection of the claims, the Applicant respectfully argues that “[t]he level of specificity in claim 15 (and claim 21) is far beyond that of the mere general terms of information collection, information analysis, and displaying certain results of the collection analysis of Electric Power.”
The Examiner respectfully disagrees. In the Electric Power ruling, the court stated, “the claims do not go beyond requiring the collection, analysis, and display of available information in a particular field, stating those functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology. The claims, defining a desirable information-based result and not limited to inventive means of achieving the result, fail under § 101.” Central to the ruling is not whether the claimed functions are recited in a specific or general manner, but whether or not they represent “an advance over conventional computer and network technology.” In the present case, none of the claimed functions of “monitoring,” “receiving,” “maintaining,” “determining,” and “making a video game related product offering available for procurement” provide for “an advance over conventional computer and network technology.” Likewise, none of the dependent claims recite any advancement in conventional computer or network technology. Furthermore, the tangible elements performing the functionality, including “the game device” and “the server,” are generic and conventional computing devices that are merely used as tools for implementing the abstract idea of “providing access to procurement of video game products.”
Therefore, the 35 USC 101 rejection is maintained.

With regard to the 35 USC 103 rejections, the Applicant respectfully argues that Burkatovskiy “does not teach ‘maintaining, by the server, records of accomplishments of the one or more game characters using a plurality of different items of equipment and reward levels for each different item of the plurality of different items of equipment,’ as specified by claim 15 as amended.”
The Examiner respectfully disagrees. The claim language is written in a manner that it may be interpreted in more than one way. One interpretation is that each different item has a reward level associated with it. Burkatovskiy Fig. 2 shows different items of equipment, each associated with a reward level or tier.

The Applicant further respectfully argues that “[a]lthough ‘a particular hand of cards’ would not appear to be an item of equipment, and it is not at all clear that a user's own set of cards would be treated differently than other sets of cards, it does not appear that a hand of cards or a set of cards would be treated other than as one possible constituent of the items for a tier level in Burkatoviskiy.”
The Examiner respectfully disagrees. Neither the claims nor the specification explicitly define “equipment.” Therefore, equipment is interpreted using its broadest reasonable interpretation in light of the disclosure. In this case, equipment is interpreted as being any virtual item that a virtual representation of a user has possession of. The Helava reference discloses avatars representing players in a virtual environment (Helava [0026]). The avatars each have a set of virtual cards (Helava [0061-0062], “each of the users 102 may have their own set of cards”), which may be interpreted as “equipment” of the avatars in the virtual environment. Helava is not relied upon for teaching of applying “reward levels” to equipment. Instead, Burkatovskiy is relied upon for teaching that each item of equipment has a reward level associated with it.

The Applicant also respectfully argues that “[t]here appears to be nothing in the quoted portion of Dungeon Hunter 5 that predetermined accomplishments using a predetermined weapon differs between game characters controlled by different game players.”
The Examiner respectfully disagrees. The cited prior art Dungeon Hunter pages 6-7 further discloses, “Kill X minions using specific Weapon in Stronghold Raids” and “Of course, this will be easy if you’ve been diligently building up all the different weapon types and raiding with them frequently. However, it will pose some issues if you don’t have a well built-up weapon type. Perhaps this is GL’s way of motivating us players to build up and use a variety of weapon types instead of sticking to just one.” This suggests that different characters may have to kill different numbers of minions (as represented by “X”) or use different weapon types to attain an accomplishment. Therefore, amended claim 21 still reads upon the previously cited Dungeon Hunter reference.

Therefore, the arguments regarding 35 USC 103 are not persuasive and are maintained in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen Alvesteffer whose telephone number is (571)272-8680. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SA/               Examiner, Art Unit 3715                

/Robert P Bullington, Esq./               Primary Examiner, Art Unit 3715